     Case 3:19-cv-00278-MMD-WGC Document 12 Filed 09/14/20 Page 1 of 2



1                               UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      LAUSTEVEION JOHNSON,                                Case No. 3:19-cv-00278-MMD-WGC

4                                             Plaintiff,                    ORDER

5             v.

6      LOVELOCK CORRECTIONAL
       CENTER, et al.,
7                                        Defendants.
8

9     I.     DISCUSSION

10            This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

11    1983 by a state prisoner. (ECF No. 1-1.) After Plaintiff filed his complaint, the Court

12    issued an advisory letter informing Plaintiff of several court rules, including a requirement

13    that Plaintiff immediately inform the Court if his address changed. (ECF No. 2 at 1.) The

14    advisory letter noted that the Court may dismiss this action if Plaintiff failed to follow this

15    rule. (Id.)

16           On February 26, 2020, the Court issued an order noting that it appeared that

17    Plaintiff was no longer at the address listed with the Court. (ECF No. 5.) The Court

18    ordered Plaintiff to file his updated address with the Court within 30 days and warned that

19    this action would be dismissed without prejudice if Plaintiff failed to do so. (Id.) On March

20    13, 2020, having received no response from Plaintiff, the Court dismissed this action in

21    its entirety without prejudice due to Plaintiff’s failure to file his updated address with the

22    Court and closed this case. (ECF No. 7.)

23           Plaintiff has now filed a motion requesting that the Court screen Plaintiff’s amended

24    complaint. (ECF No. 10.) It appears from the motion that Plaintiff is not aware that this

25    case has been dismissed without prejudice. Because Plaintiff never updated his address

26    with the Court, he may never have received the Court’s order. As this action has been

27    dismissed without prejudice, and the case has been closed, the Court dismisses Plaintiff’s

28    motion as moot. However, the Court notes that because this action was dismissed

                                                     1
     Case 3:19-cv-00278-MMD-WGC Document 12 Filed 09/14/20 Page 2 of 2



1     without prejudice, Plaintiff may pursue his claims in a new case by filing a complaint and

2     an application to proceed in forma pauperis in a new action.

3            The Court notes that Plaintiff’s motion lists his current address as SDCC; P.O. Box

4     208; Indian Springs, Nevada 89070. This is not the address currently listed with the Court,

5     which is Lovelock Correctional Center; 1200 Prison Rd; Lovelock, NV 89419. The Court

6     presumes that the address listed on Plaintiff’s motion is his current address.

7     II.    CONCLUSION

8            For the foregoing reasons, it is ordered that Plaintiff’s motion for the Court to screen

9     his complaint (ECF No. 10.) is denied as moot.

10           It is further ordered that the Clerk of the Court send a courtesy copy of this order,

11    as well as a copy of the order dismissing this action without prejudice (ECF No. 7), to the

12    address that Plaintiff listed on his motion: SDCC; P.O. Box 208; Indian Springs, Nevada

13    89070.

14

15                      14th day of September 2020.
             DATED THIS ___

16

17                                               UNITED STATES MAGISTRATE JUDGE

18
19

20

21

22

23

24

25

26

27

28

                                                    2
